

117 S1706 IS: Taxpayer Receipt Act
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1706IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Braun (for himself, Mr. Scott of Florida, Ms. Lummis, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Secretary of the Treasury to provide taxpayers with information regarding the Federal budget.1.Short titleThis Act may be cited as the Taxpayer Receipt Act.2.Information regarding the Federal budgetThe Secretary of the Treasury, or the Secretary’s delegate, shall provide, to each individual filing a Federal income tax return for a taxable year, a one-page document which contains, with respect to the most recently completed fiscal year—(1)total Federal outlays during such year;(2)total Federal revenues collected during such year;(3)the Federal deficit or surplus for such year; and(4)the total Federal debt held by the public.